SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

842
CA 13-00248
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


IN THE MATTER OF ANITA STOUDYMIRE,
PETITIONER-APPELLANT,

                     V                                             ORDER

NEW YORK STATE DIVISION OF HUMAN RIGHTS AND
HONORABLE MICHAEL F. MCKEON,
RESPONDENTS-RESPONDENTS.


BOUSQUET HOLSTEIN PLLC, SYRACUSE (MICHAEL D. GADARIAN OF COUNSEL), FOR
PETITIONER-APPELLANT.

JOHN W. MCCONNELL, OFFICE OF COURT ADMINISTRATION, NEW YORK CITY
(SHAWN KERBY OF COUNSEL), FOR RESPONDENT-RESPONDENT HONORABLE MICHAEL
F. MCKEON.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Cayuga County (Joseph D. Valentino, J.), entered July 30, 2012.
The order and judgment dismissed the petition.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court (Stoudymire v New York State Div. of Human
Rights, 36 Misc 3d 919, 2012 NY Slip Op 22210).




Entered:   September 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court